                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


Hartford Fire Insurance Company, Hartford )                    C/A. No. 2:20-2668-RMG
Casualty Insurance Company, and Twin City )
Fire Insurance Company,                   )
                                          )
              Plaintiffs,                 )
                                          )
      v.                                  )
                                          )                    ORDER AND OPINION
Medical Society of South Carolina,        )
                                          )
              Defendant.                  )
__________________________________________)


           Before the Court is Plaintiffs’ motion for summary judgment (Dkt. No. 36). For the reasons

set forth below, the Court denies Plaintiffs’ motion.

      I.      Background1

           Plaintiffs Hartford Fire Insurance Company, Hartford Casualty Insurance Company, and

Twin City Fire Insurance Company (collectively “Hartford” or “Insurer”) allegedly provided the

Medical Society of South Carolina (“Insured”) with primary general liability and umbrella

coverage from November 15, 2010 to November 15, 2020. For nine of those ten years, said

policies allegedly excluded from coverage all injury and damage arising out of the exposure to

fungi, bacteria, or viruses (“FBV”). Insurer alleges, however, that by unknown error and contrary

to the parties’ intentions, the FBV endorsements were left out of the policies covering the 2016-

2017 policy year.




1
    All facts are viewed in a light most favorable to Defendant, the non-moving party.
         Eleven surgical patients sued Insured in state court beginning in June 2018 (the

“Underlying Lawsuits”) for exposure to FBVs. Insurer allegedly agreed to provide a defense to

Insured for the Underlying Lawsuits subject to a complete reservation of rights, including the right

to seek reformation.

         On July 17, 2020, Insurer initiated this action. (Dkt. No. 1). Insurer brings four causes of

action: (1) Reformation of the 2016-2017 Primary Policy; (2) Reformation of the 2016-2017

Umbrella Policy; (3) Declaratory Relief as to Trigger of Coverage and (4) Declaratory Relief as to

Defense Obligation. See generally (Dkt. No. 1).

         Insurer moves for summary judgment. (Dkt. No. 36). Insured opposes. (Dkt. No. 39).

Insurer’s motion is fully briefed and ripe for disposition.

   II.      Legal Standard

         To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and in

favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the moving

party has met its burden, the non-moving party must come forth with “specific facts showing that

there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020 WL 1879469,

at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of evidence in

support of the plaintiff's position will be insufficient” to create a genuine dispute) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).




                                                  2
   III.      Discussion

          A contract may be reformed on the ground of mistake when the mistake is mutual and

consists in the omission or insertion of some material element affecting the subject matter or the

terms and stipulations of the contract, inconsistent with those of the parol agreement which

necessarily preceded it. George v. Empire Fire & Marine Ins. Co., 344 S.C. 582, 590, 545 S.E.2d

500, 504 (2001) (citing Crosby v. Protective Life Ins. Co., 293 S.C. 203, 206, 359 S.E.2d 298, 300

(Ct. App. 1987)). A mistake is mutual where both parties intended a certain thing and by mistake

in the drafting did not obtain what was intended. Id. Before equity will reform a contract, the

existence of a mutual mistake must be shown by clear and convincing evidence. Id.

          After a careful review of the record and the parties’ respective briefing and reading all facts

in a light most favorable to Insured, the non-moving party, the Court denies Insurer’s motion for

summary judgment. Insured has presented evidence which raises a question of material fact as to

why the FBV exclusion was deleted from the 2016-2017 policy. Specifically, Insured has

presented evidence which raises the possibility that “the omission of the FBV endorsement in the

2016-17 policies was not a mistake, [or] an error in drafting, but a positive act by Hartford.” See

(Dkt. No. 39 at 17); (Dkt. No. 39-1 at 195-96) (signed Hartford “Policy Changes” document dated

January 16, 2017, “effective . . . 10/18/16,” explicitly “delet[ing] from this policy” general liability

endorsement “HC21900608,” the FBV exclusion) (emphasis removed); (Dkt. No. 36-18 at 12)

(October 31, 2016 Hartford Quote Proposal for the policy term “11/15/16-11/15/2017, indicating

that General Liability Forms would be as “PER EXPIRING”) (emphasis added); see also 56

Leinbach Invs., LLC v. Magnolia Paradigm, Inc., 411 S.C. 466, 473, 769 S.E.2d 242, 246 (Ct.

App. 2014) (“Before equity will reform a contract, the existence of a mutual mistake must be shown




                                                    3
by clear and convincing evidence.”) (citing 66 Am. Jur. 2d Reformation of Instruments § 1 (2011)

(“Reformation of a contract is an extraordinary equitable remedy and should be granted with great

caution and only in clear cases of fraud or mistake.”)). Contra (Dkt. No. 36-19 at 18) (November

14, 2016 email, from Wells Fargo Insurance to Insured, attaching an insurance proposal for the

“11/15/2016-11/15/2017” policy year which includes the FBV endorsement).

   IV.      Conclusion

         For the foregoing reasons, the Court DENIES Plaintiffs’ motion for summary judgment

(Dkt. No. 36).

         AND IT IS SO ORDERED.

                                                           s/ Richard Mark Gergel
                                                           United States District Judge


June 15, 2021
Charleston, South Carolina




                                               4
